The defendant was convicted of larceny of an automobile, the property of the Bessemer Transfer  Storage Company. The facts tended to prove that defendant rented the automobile from the storage company to be used and returned before 9 o'clock of the day on which it was rented. The automobile was not returned, and, search being made for it, it was found in the possession of defendant, with the hubmeter, two tires, and the license tag removed.
The facts justified a submission of the case to the jury. Fox v. State, 17 Ala. App. 559, 87 So. 621.
Predicate was laid for the admission of statements by the defendant in the nature of confessions. The question of whether the corpus delicti had been proven was for the jury under the evidence. This being the case, the confessions and admissions were properly admitted.
We find no reversible error in the record, and the judgment is affirmed.
Affirmed.